SUMMARY ORDER
In 2004, Alvin Wilson, then-incarcerated and acting pro se, filed a 42 U.S.C. § 1983 complaint against Nurse Vanessa Jones “from the main clinic and her et al,” as well as various other defendants, alleging that his rights were violated by the constitutionally inadequate medical treatment he claimed he received during and after a January 2004 visit to Jones’s clinic. In October 2004, the U.S. District Court for the Eastern District of New York (Ross, J.) dismissed Wilson’s complaint against all defendants except for Jones. In July 2006, Jones moved for summary judgment on the grounds that she was not deliberately indifferent to Wilson’s medical needs and that she was entitled to qualified immunity. In February 2007, the District *520Court granted summary judgment for Jones, finding, inter alia, that summary judgment was appropriate because there was not sufficient evidence for a reasonable juror to find that Jones had acted with deliberate indifference.
Having thoroughly reviewed the record, we find Wilson’s claims to be meritless for substantially the reasons stated by the District Court. Accordingly, we AFFIRM its decision.